a ae be ve
. ee

AO 245B (Rev. 62/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. ’ (For Offenses Committed On or After November 1, 1987)

Jesus Saldana-Avilez Case Number: 3: 19-mj-24461

 

 

 

 

 

 

 

Donald L Leyine .
Defendant's Atom i i i E- DY
REGISTRATION NO. 91695298
THE DEFENDANT: | | NOV 27 2619
pleaded guilty to count(s) 1 of Complaint onaeoe
Cl was found guilty to count(s) SOUTHE BN HDISPRICT OF CALIFORNIA

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section _ Nature of Offense Count Number(s) —
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1 .
CL The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

LC] TIME SERVED % T days

 

Assessment: $10 WAIVED & Fine: WAIVED

XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, 7 charged in case

 

 

. Tf IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

_ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

-, imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
“ United States Attorney of any material change in the defendant's economic circumstances.

 

Wednesday, November 27, 2019
Date of Imposition of Sentence

Sid L

HONSRADLE STANLE A BOONE
ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a | . , oe 3:19-mj-24461

 

 

 
